Citation Nr: 1534547	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of recovery of overpayment of nonservice-connected pension benefits in the calculated amount of $2,538.80, to include the issue of the proper creation of the overpayment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from January 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Committee on Waivers and Compromises (Committee) of the Philadelphia Regional Office and Insurance Center (ROIC).

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim.  The documents in the VBMS file include a July 2015 informal hearing presentation (IHP).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On a March 2009 VA Form 9, the Veteran requested a hearing before the Board in Washington, DC (Central Office hearing).  Because the Veteran had also requested a personal hearing at the RO on another issue (not paret of this appeal), the RO contacted him in June 2009 to ask if he would agree to a Travel Board hearing at the RO in lieu of the Central Office hearing.  The Veteran agreed.  See June 2009 Report of Contact.  As noted by the Veteran's representative in the July 2015 IHP, this hearing has not been scheduled.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand is warranted to schedule the desired hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing on the issue of entitlement to a waiver of recovery of overpayment of nonservice-connected pension benefits in the calculated amount of $2,538.80, to include the issue of the proper creation of the overpayment in accordance with the docket number of this appeal.  If the Veteran changes his mind and elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, document this in the claims file.

Thereafter, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


